       Case 2:20-cr-00111-WBS Document 38 Filed 01/25/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4
     Attorneys for Defendant
5    HASAN RASHEED McCAULIE
6
                                     UNITED STATES DISTRICT COURT
7
                                   EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                      )    No. 2:20-cr-00111-WBS
                                                    )
10                    Plaintiff,                    )    STIPULATION AND ORDER TO MODIFY
                                                    )    SPECIAL CONDITION OF RELEASE
11            v.                                    )
                                                    )    Judge: Hon. William B. Shubb
12   HASAN RASHEED McCAULIE,                        )
                                                    )
13                   Defendant.                     )
                                                    )
14                                                  )
15            IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of
16   America, and defendant HASAN RASHEED McCAULIE, through their respective attorneys
17   that the release conditions imposed on Mr. McCaulie on December 4, 2020 (Docket 29), will be
18   modified as follows:
19      16.          HOME INCARCERATION: You must remain inside your residence at all times
                     except for medical needs or treatment; substance abuse testing; meetings with
20                   defense counsel; religious services; and court appearances pre-approved by the
21                   pretrial services officer. You are permitted to leave the residence on January 26,
                     2021 between 1:40-5:00 p.m. to take your grandmother to a hair appointment.
22
              The proposed modification is supported by his Pretrial Services Officer.
23
              All other conditions shall remain in force.
24
     DATED: January 25, 2021                        HEATHER E. WILLIAMS
25                                                  Federal Defender

26                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
27
                                                    Assistant Federal Defender
28                                                  Attorney for HASAN RASHEED McCAULIE
      Stipulation and [Proposed] Order to Modify        -1-      United States v. McCaulie, 2:20-cr-0011-WBS
      Special Condition of Release
      Case 2:20-cr-00111-WBS Document 38 Filed 01/25/21 Page 2 of 3


     DATED: January 25, 2021                       McGREGOR SCOTT
1
                                                   United States Attorney
2
                                                   /s/ Vincenza Rabenn
3                                                  VINCENZA RABENN
                                                   Assistant U.S. Attorney
4                                                  Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Modify     -2-       United States v. McCaulie, 2:20-cr-0011-WBS
      Special Condition of Release
       Case 2:20-cr-00111-WBS Document 38 Filed 01/25/21 Page 3 of 3


                                                   ORDER
1
             The following release conditions imposed on Mr. McCaulie on December 4, 2020
2
     (Docket 29), will be modified to remove:
3
4            16.     HOME INCARCERATION: You must remain inside your residence at all times
                     except for medical needs or treatment; substance abuse testing; meetings with
5                    defense counsel; religious services; and court appearances pre-approved by the
                     pretrial services officer. You are permitted to leave the residence on January 26,
6                    2021 between 1:40-5:00 p.m. to take your grandmother to a hair appointment.
7    All other conditions shall remain in force.
8    Dated: January 25, 2021
9                                                     _____________________________________
                                                      CAROLYN K. DELANEY
10                                                    UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Modify     -3-         United States v. McCaulie, 2:20-cr-0011-WBS
      Special Condition of Release
